DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “relative encoders” in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim recites “relative encoders and reference position encoders arranged along the sliding joint axis”, and it is unclear if these encoders are same for merely measuring the position of the sliding joint, or if these encoders are two different types. Clarification or correction required.   
Regarding Claim 5, the claim recites “wherein the instrument mounting can be connected to the third arm element via a locking mechanism”, and it is unclear how this can be possible/achieved with the instrument mounting is already connected to the third arm element via a second, passive rotational joint, as further cited in Claim 1. Clarification or correction is required.
Allowable Subject Matter
Claims 1-3 and 6 are allowed.
Claims 4-5
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts in record (Krausen et al. DE 102013012840, Note: this reference is used in PCT Written Opinion of the International Searching Authority; OR Jeong et al. US 20130144307), do not disclose, with respect to Claim 1, an instrument support device for a manipulator of a robotic surgical system comprising: wherein, the instrument mounting is connected to the third arm element via a second, passive rotational joint and is freely rotatable about a rotational axis thereof, and rotational axes of the first rotational joint and of the second rotational joint lie parallel to each other, whereby the instrument longitudinal axis is guidable through a pivot point, which lies on the rotational axis of the torsional joint in an extension from the second arm element, without constraint. Rather, Krausen et al. teach an instrument support device for a manipulator of a robotic surgical system (Figs.1B and 4A-C), comprising: a three-element arm (Fig.5) as end piece of an open kinematic chain with a first (Figs.4A-C and Figs.5A-B, section 3), second (arm sections 5) and third arm element (holder section 9); an interface for connecting the first arm element (Fig.4, base 2) to the manipulator via an interface rotational joint (joint module 4); a torsional joint (second joint module 6) which connects the first arm element (arm 3) to the second arm element (arm 5); a first rotational joint (third joint module 8) which connects the second arm element (arm 5) to the third arm element (section 9); a sliding joint (pin 29) which connects the third arm element (section 9) to an instrument mounting (base 28) for receiving a surgical instrument with an instrument longitudinal axis (Fig.4, [0041] instrument 27 comprises a base 28 fixed to the support 9 and a pin 29 linearly adjustable on the base 28); and a controller (control unit 14) with drives for the torsional joint (second joint module 6), the first rotational joint (third joint module 8) and the sliding joint (pin 28) for moving the first, second and third arm elements and the instrument mounting (base 28) relative to one another ([0029] parts 3, 4, 5, 6 of the robotic arm controller by control unit 14).
Jeong et al. teach an instrument support device for a manipulator of a robotic surgical system (Figs.2 and 5), comprising: a three-element arm (Fig.5) as end piece of an open kinematic chain with a first (Fig.5, first auxiliary robot arm 221), second (Fig.5, a second auxiliary robot arm 222) and third arm element (Fig.5, a third auxiliary robot arm 223); an interface for connecting the first arm element (Fig.5, first auxiliary robot arm 221) to the manipulator via an interface rotational joint (first joint unit 224); a torsional joint (Fig.5, second joint unit 225; shows torsional rotating arrow) which connects the first arm element (Fig.5, first auxiliary robot arm 221) to the second arm element (a second auxiliary robot arm 222); a first rotational joint (Fig.5, joint unit 226) which connects the second arm element (Fig.5, a second auxiliary robot arm 222) to the third arm element (Fig.5, a third auxiliary robot arm 223); a sliding joint (Fig.5, guide G) which connects the third arm element (Fig.5, a third auxiliary robot arm 223) to an instrument mounting (Fig.5, holding unit 223c) for receiving a surgical instrument (Fig.5, surgical instrument 10) with an instrument longitudinal axis (Fig.5); and a controller (controlling device 300 connected to driving device 200) with drives for the torsional joint (Fig.5, second joint unit 225), the first rotational joint (Fig.5, joint unit 226) and the sliding joint (Fig.5, guide G) for moving the first, second and third arm elements (Fig.5, first 221, second 222, and third 223 auxiliary arms) and the instrument mounting (Fig.5, holding unit 223c) relative to one another ([0011]-[0012] a controlling device for electro-mechanically controlling the operating device, including an alignment section having a plurality of main robot arms, and a plurality of manipulating sections each having a plurality of auxiliary robot arms).
Claims 2-3 and 6 are dependent to Claim 1 and are similarly allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060074406		Cooper; Thomas G. et al.
US 20170020615		Koenig; Karen Shakespear et al.
US 20070137371		Devengenzo; Roman L. et al.
US 20130325031		Schena; Bruce Michael et al.
US 20140180309		Seeber; Marcel et al.
US 20190069964		Hagn; Ulrich
Cooper et al. (US 20060074406) disclose a manipulator comprising an articulate linkage assembly. The articulate linkage assembly having a mounting base rotationally coupled to a parallelogram linkage base for rotation about a first axis. The parallelogram linkage base is coupled to the instrument holder by a plurality of links and joints. The links and joints define a parallelogram so as to constrain the elongate shaft of the instrument relative to a center of rotation when the instrument is mounted to the instrument holder and the shaft is moved in at least one degree of freedom.  (See figure below and [0008] and [0036]-[0037]).

    PNG
    media_image1.png
    425
    654
    media_image1.png
    Greyscale

Koenig et al. (US 20170020615) disclose a robotic arm including: a tool driver configured to hold a surgical tool; a first section comprising a first end coupled to a base, a second end distal from first end; a first link that includes a motor configured to rotate at least a portion of the first section around a pitch axis; a second link coupled to the first link, the second link including a motor configured to rotate at least a portion of the first section around a roll axis. The carriage 132 is also configured to hold a trocar 138. (See figure below and [0036]-[0040]).

    PNG
    media_image2.png
    453
    597
    media_image2.png
    Greyscale

Devengenzo et al. (US 20070137371) discloses a robotic surgical system. The links of  insertion axis 100 are movably coupled to one another via linear bearings comprised of rails 117 fixably mounted on the top and bottom surfaces of idler link 104. Slide units 116a slidable along rails 117a operably couple links 104 and 106, and slide units 116b slidable along rails 117b operably couple links 104 and 102 thus allowing the links to translate relative to one another.  (See figure below and [0053]-[0057]).
.

    PNG
    media_image3.png
    408
    492
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    512
    546
    media_image4.png
    Greyscale

Schena et al. (US 20130325031) disclose a remote center manipulator for use in minimally invasive robotic surgery including a base link held stationary relative to a patient, an instrument holder, and a linkage coupling the instrument holder to the base link. First and second links of the linkage are coupled to limit motion of the second link to rotation about a first axis intersecting a remote center of manipulation. A parallelogram linkage portion of the linkage pitches the instrument holder around a second axis that intersects the remote center of manipulation.  (See figure below and [0008]-[0014]).

    PNG
    media_image5.png
    529
    730
    media_image5.png
    Greyscale

Seeber et al. (US 20140180309) disclose a manipulator arm for active positioning of a surgical instrument which is connected to a telescopic jib by means of a pivotably mounted drive unit, including a coupling element between the guide device for inserting a surgical instrument and the constructive device for achieving the second axis of rotation, which illustrates the sliding motion that creates the rotational movement about the second axis of rotation by means of a coupling joint.  (See figures and [0030]-[0034]).
Hagn (US 20190069964)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795